Name: 90/449/EEC: Commission Decision of 30 July 1990 setting up a Joint Committee on Civil Aviation
 Type: Decision
 Subject Matter: EU institutions and European civil service;  air and space transport;  European Union law
 Date Published: 1990-08-24

 Avis juridique important|31990D044990/449/EEC: Commission Decision of 30 July 1990 setting up a Joint Committee on Civil Aviation Official Journal L 230 , 24/08/1990 P. 0022 - 0024 Finnish special edition: Chapter 5 Volume 4 P. 0215 Swedish special edition: Chapter 5 Volume 4 P. 0215 *****COMMISSION DECISION of 30 July 1990 setting up a Joint Committee on Civil Aviation (90/449/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Heads of State or of Government stated in their declaration of 21 October 1972 that the first aim of economic expansion should be to enable disparities in living conditions to be reduced and that this aim should express itself in better quality of life and higher standard of living; Whereas, in this connection, they considered it indispensable that both employers and employees should be increasingly involved in the economic and social decisions of the Community; Whereas, amongst the priority actions contained in the Community's 'social action programme' the Commission has recommended that dialogue and cooperation between employers and employees be promoted at Community level; Whereas the Council in its resolution of 21 January 1974 concerning a social action programme (1) named increased involvement of management and labour in the economic and social decisions of the Community as one of the priority measures to be taken; Whereas the European Parliament in its resolution of 13 June 1972 (2) stated that the participation of employers and employees in the formulation of a Community social policy should be achieved during the first stage of economic and monetary union; Whereas the Economic and Social Committee in its opinion of 24 November 1971 expressed a similar view; Whereas the Council stressed in its conclusions of 22 June 1984 concerning a Community medium-term social action programme (3), that the European social dialogue must be strengthened and its procedures adapted in order to involve the social partners more effectively in the economic and social decisions of the Community; Whereas Article 118b of the Treaty states that the Commission shall endeavour to develop the dialogue between management and labour at European level which could, if the two sides consider it desirable, lead to relations based on agreement; Whereas full recognition should be given to the priority objectives for the air transport industry to achieve the levels of cost efficiency and productivity performances required to ensure its economic viability, not only within the context of EC liberalization measures but also in the worldwide competitive environment of international air transport; Whereas full recognition should be given to the complexity of the civil air transport sector and to the activities necessary to deliver an economic and competitive product which are beyond the direct control of the operators; Whereas it is necessary to take account of the social implications of economical policies in the field of civil aviation; Whereas a Joint Committee attached to the Commission is an appropriate forum at the Community level for the socio-economic interest involved to address the economic and competitive objectives of civil aviation as well as the improvement of living and working conditions, HAS DECIDED AS FOLLOWS: Article 1 A Joint Committee on Civil Avaition hereinafter referred to as 'the Committee' is hereby established. Article 2 The Committee shall assist the Commission in the formulation and implementation of Community policy aimed at: - strengthening the economic and competitive position of the Community's civil aviation both within the Community and in the wider international context, - thereby improving living and working conditions in the civil aviation sector within the context of the relevant articles of the Treaty. Article 3 1. In order to attain the objectives laid down in Article 2, the Committee shall: (a) issue opinions and submit reports to the Commission either at the latter's request or on its own initiative; and (b) in respect of matters falling within the competence of the airlines, airports' organizations and employees' associations listed in Article 4 (3): - promote dialogue and cooperation, - arrange for studies to be carried out, - participate in discussions and seminars. 2. The Committee shall ensure that all interested parties are informed of its activites. 3. Upon requesting an opinion or report from the Committee under the terms of paragraph 1 (a); the Commission may fix a time limit within which the opinion or report shall be given. Article 4 1. The Committee shall consist of 50 members, nationals of the Member States. 2. Seats shall be allocated as follows: (a) 27 to the representatives of airlines and airports' organizations; (b) 27 to the representatives of the employees' associations. 3. The members of the Committee shall be appointed by the Commission as follows: (a) 48 on proposals from the following employers and employees' organizations of airlines and airports: (1) Airlines and airports associations: - Association of European Airlines (AEA): 13 members, - European Regional Airlines Organization (ERA): three members, - European Communities Independent Airlines Association (ACE): three members, - Air Chartered Carrier Association (ACCA): two members, - International Civil Airports Association - Europe (ICAA): three members. (2) Employees' associations: - Committee of Transport Workers' Union of the European Community: 24 members. (b) Six, directly by the Commission, after consultation of the bodies mentioned in (a), from the representative organizations of airlines and airports organizations and employees associations. If appropriate, these might be from bodies other than those mentioned in (2). Article 5 1. An alternate shall be appointed for each member of the Committee under the same conditions as laid down in Article 4 (3). 2. Without prejudice to Article 9, an alternate shall not attend meetings of the Committee or a working group provided for in Article 9, or participate in its work, unless the member for whom he is the alternate is prevented from doing so. Article 6 1. Committee members and their alternates shall hold office for a term of four years; appointments shall be renewable. 2. Members and their alternates whose term of office has expired shall remain in office until they have been replaced or their term of office has been renewed. 3. A member's or alternate's term of office shall cease before the expiry of the period of four years upon his resignation or death or if the organization or association which nominated him requests his replacement. The vacancy thereby caused shall be filled in the manner prescribed in Article 4 (3) by a person appointed for the remainder of the term of office. 4. There shall be no payment for duties performed. Article 7 1. The Committee shall, by a two-thirds majority of members present, and a single majority in each group, elect from among its members a chairman and vice-chairman who shall hold office for a term of two years. The chairman and vice-chairman shall be chosen alternately from amongst the two groups of organizations and associations listed in Article 4 (3). 2. (a) The chairman or vice-chairman whose term of office has expired shall remain in office until he has been replaced. (b) Should the chairman or vice-chairman cease to hold office before expiry of his term, he shall be replaced for the remainder of the term by a person appointed in the manner prescribed in paragraph 1 upon a proposal from the group to which his organization or association belongs. Article 8 The Committee shall create a Bureau consisting of the chairman and vice-chairman together with four additional representatives of each of the two groups listed in Article 4 (3) (a) to plan and coordinate its work, each group selecting its own additional representatives. Article 9 The Committee or its Bureau may: (a) set up working groups to facilitate its work. It may authorize a member to delegate another representative of his organization or association, who shall be named, to take his place in a working group; such delegate shall enjoy the same rights at meetings of the working group as the member he replaces; (b) ask the Commission to appoint experts to assist it in specific tasks. Each group of members specified in Article 4 (3) may be accompanied by one or more experts, who are specially qualified in any particular subject on the agenda. The expert shall be present only for the discussion of the particular subject for which his attendance is required. Article 10 The Committee shall be convened by its Secretariat at the request of the Commission after consultation of the chairman and vice-chairman. The Committee may also meet at the initiative of the bureau, in agreement with the Commission and convened by its secretariat. The agenda for its meetings will contain items for which the Commission requests an opinion of the Committee and items decided by unanimous agreement of the Bureau. Meetings of the Bureau shall be convened by the secretariat after consultation of the chairman and the vice-chairman. Article 11 1. No opinion of the Committee shall be valid unless two-thirds of the members are present. 2. The Committee shall submit its opinions or reports to the Commission. If an opinion or report is not unanimous, the Committee shall submit to the Commission the dissenting views delivered. Article 12 1. The Commission shall provide a secretariat for the Committee, the Bureau and the working groups. 2. The Commission shall ensure the attendance at all meetings of the Committee, the Bureau and working groups of representatives of appropriate seniority from the relevant departments. 3. A representative of the Secretariat of each of the organizations or associations listed in Article 4 (3) (a) may attend the meetings of the Committee as observer. 4. The Commission, in agreement with the Bureau, may ask other organizations than those mentioned in Article 4 (3) to participate as observers in the Committee's work. 5. The organizations and associations mentioned in Article 4 (3) can indicate at maximum 2 observers from European countries other than the Member States of the European Communities. Article 13 If the Commission has informed the Committee that an opinion requested relates to a matter of a confidential nature, members of the Committee shall be bound, without prejudice to the provisions of Article 214 of the EEC Treaty, not to disclose any information acquired at the meetings of the Committee, the working groups of the Bureau. Article 14 After hearing the Committee's views, the Commission may review this statute in the light of experience. This Decision shall take effect on 1 August 1990. Done at Brussels, 30 July 1990. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No C 13, 12. 2. 1974, p. 1. (2) OJ No C 70, 1. 7. 1972, p. 11. (3) OJ No C 175, 4. 7. 1984, p. 1.